DETAILED ACTION
Notice to Applicant
In the amendment dated 2/21/2022, the following has occurred: Claims 1, 3, 8, 10, 19, and 20 have been amended; Claims 4, 5, and 9 have been canceled; Claims 21-23 have been added.
Claims 1-3, 6-8, and 10-23 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-3, 6-7, 10-15, 17-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 209336646 to Yang, copy and translation provided by Applicant) in view of Liu (CN 209104241 to Liu et al., copy and translation provided by Applicant) and Sandwall (US 2019/0293108 to Sandwall).
	Regarding Claims 1, 2, and 21, Yang teaches:
a channel bracket retaining a wiring harness with brackets 21/22/23 having mounting platforms for mounting to structures in an energy system of a vehicle  (Fig. 2, paras 0008-0010)



    PNG
    media_image1.png
    741
    917
    media_image1.png
    Greyscale

	Yang does not explicitly teach:
a battery packing with an enclosure assembly with a first battery array housed therein, wherein the channel bracket is mounted to the first battery array, and wherein the wiring harness pertains to a battery internal component
	Liu, however, from the same field of invention, regarding an energy system for a vehicle (abstract), teaches a  battery pack with an enclosure containing a plurality of battery arrays and including a wiring harness related to the battery system with channel brackets having mounting platforms mounted to each battery array (Fig. 6, see e.g. paras 0090-0099). 

    PNG
    media_image2.png
    1008
    973
    media_image2.png
    Greyscale

It would have  been obvious to one of ordinary skill in the art to use a wiring harness with channel brackets like those disclose in Yang for supporting wires between and across battery arrays in a vehicle battery pack, as taught in Liu, with the motivation to use the generic wiring harness in Yang for supporting wires in a conventional battery packs. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Yang does not teach:
a loop connected to the mounting platform by a tether that is movable between an unfolded position in which the loop is received against an upper surface of the mounting platform and a 
	

    PNG
    media_image3.png
    710
    732
    media_image3.png
    Greyscale

	Sandwall, however, from an analogous field of invention, teaches a screw-retaining device with a movable tether having a loop 20 wherein in a first arbitrarily definable position the loop is displaced from the  mounting platform, and in a second position achievable through “folding” in the broadest reasonable sense of the word, the loop is received against an upper surface of a mounting platform (Fig. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It further would have been obvious to one of ordinary skill in the art provide the tether at some point along the outer edge of the harness in order to save length of tether and to avoid interfering with the wires in the harness. Such a position would inherently result in the claimed “folding” potential.
	Regarding Claim 3, Yang teaches:
wherein the channel bracket is secured via a clip fastener (Fig. 3)
wherein the clip fastener includes a ribbed anchoring prong through the mounting platform and extending into the coupled surface
	As discussed above, it would have been obvious to one of ordinary skill in the art to use the wiring harness of Yang in a battery array like that of Liu since use of a known technique to a known device is obvious. It further would have been obvious to provide a fastener retaining member as disclosed in Sandwall with the motivation to secure the fastener against axial movement provoked by physical bumps and jostling. It would have been obvious to one of ordinary skill in the art to fasten the harness onto the battery arrays in view of Liu such that the clip fasteners extend into a mounting surface of said battery arrays, since Liu teaches a harness attached to array frames. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Regarding Claim 6, Yang does not teach a second battery array frame, but Liu renders obvious the use of a wiring harness across a plurality of battery arrays, and it would have been obvious to use a plurality of battery arrays in order to provide energy to a vehicle. 
	Regarding Claim 7, Yang teaches:
a channel bracket including a body with a floor and a pair of sidewalls that protrude upwardly wherein the mounting platform protrudes outwardly from a first sidewall (Fig. 2)
	Regarding Claim 10, Yang does not teach:
a “different size or shape”
	Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  It would have been obvious to one of ordinary skill in the art to use differently shaped harnesses, such as mirror image harnesses, that were modular, in order to fit them to a particular battery array while providing a harness that supports the wires across the entire system.
	Regarding Claims 11 and 12, Yang teaches:
a channel bracket retaining a wiring harness with brackets 21/22/23 having mounting platforms for mounting to structures in an energy system of a vehicle  (Fig. 2, paras 0008-0010)
wherein the channel bracket is secured via a clip fastener (Fig. 3)
wherein the clip fastener includes a ribbed anchoring prong through the mounting platform and extending into the coupled surfaces
	Yang does not explicitly teach:
a battery packing with an enclosure assembly with a plurality of battery arrays housed therein, wherein the channel bracket is mounted to the plurality of battery arrays extending between them, and wherein the wiring harness pertains to a battery internal component
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Yang does not teach:
a loop connected to the mounting platform by a tether
wherein the clip fastener also extends through the loop
	Sandwall, however, from an analogous field of invention, teaches a screw-retaining device with a movable tether having a loop 20 wherein in a first arbitrarily definable position the loop is displaced from the  mounting platform, and in a second position achievable through “folding” in the broadest reasonable sense of the word, the loop is received against an upper surface of a mounting platform (Fig. 2, para 0052). It would have been obvious to one of ordinary skill in the art to provide a loop retention system like that used in Sandwall for the fasteners of Yang with the motivation to secure the fasteners from being lost if they were out of position during vehicle operation. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It further would have been obvious to one of ordinary skill in the art provide the tether at some point along the outer edge of the harness in 
	Regarding Claim 13, while Yang does not teach a moveable tether, Sandwall teaches a tethered fastener means that is effectively “movable” between folded and unfolded positions that displace the loop from a mounting platform through which a fastener is placed and an upper surface of a mounting platform. It would have been obvious to one of ordinary skill in the art to provide a loop connected to the mounting platform of Yang by a tether with the motivation to secure the fasteners from being jostled out of position during vehicle operation. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 14, Yang teaches:
a channel bracket including a body with a floor and a pair of sidewalls that protrude upwardly wherein the mounting platform protrudes outwardly from a first sidewall (Fig. 2)
	Regarding Claim 15, Yang does not explicitly teach:
a clamp that extends between the sidewalls
	Liu, however, teaches clamps 113, for holding the wires in the harness, as was conventionally known in the art. (Fig. 2, para 0066). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claims 17 and 18, Yang teaches:
a curved channel that extends from the first sidewall as part of the floor
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to bundle all the wires, including the sense leads, within the wiring harness. 
	Although this claim appears to correspond to instant Figs. 6A and 6B showing a “pocket” 106 in “a curved channel” 104, the claims do not adequately distinguish this off-shooting structure from the curved floor of Yang with its branching notches 13 in particular floor sections forming arbitrarily definable “pockets” along the length. The “floor” in claim 14 “extends from the first sidewall” and “pockets” or sections of the curved floor can be arbitrarily designated “pockets” absent explicit limitations that would more particularly differentiate the claimed “pocket” from said floor sections. 
	Regarding Claims 19 and 20, Yang does not teach:
a “different size or shape” for a second and third harness
	Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  It would have been obvious to one of ordinary skill in the art to use differently shaped harnesses, such as mirror image harnesses, or slightly shorter harnesses, that were modular, in order to fit them to a particular battery array while providing a harness that supports the wires across the entire system.
	Regarding Claim 23, Yang teaches:
a ribbed anchoring prong that extends through the mounting surface and a fastener head of the clip fastener abuts against a top surface of the mounting surface
20 in Sandwall.
	
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 209336646 to Yang, copy and translation provided by Applicant) in view of Liu (CN 209104241 to Liu et al., copy and translation provided by Applicant) and Sandwall (US 2019/0293108), in further view of Machida (JP 5406618, copy and translation provided by Applicant).
	Regarding Claim 8, Yang does not explicitly teach:
a clamp that extends between the sidewalls
a grooved channel, formed by ribs, that the wires are routed through
	Liu, however, teaches clamps 113, for holding the wires in the harness, as was conventionally known in the art. (Fig. 2, para 0066). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Grooves in wiring harnesses were conventional in the art. Machida, for example teaches grooves for holding separate wires (Fig. 1). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc..
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 209336646 to Yang, copy and translation provided by Applicant) in view of Liu (CN 209104241 to Liu et al., copy and translation provided by Applicant) and Sandwall (US 2019/0293108), in further view of Fujii (US 2015/0125720 to Fujii et al.).
	Regarding Claim 22, Yang does not explicitly teach:
the material of the harness
	Fujii, however, relating to a duct in a battery system, teaches the use of an electrically insulative resin for similar components comprising nylon, epoxy, etc. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Nylon was a known insulative, strong, flexible resin that is chemically stable and would have been obvious to use for the wiring harness of Yang. 

Response to Arguments
Applicant’s arguments submitted 2/21/2022 have been considered but do not place the application in condition for allowance. Applicant argues that the previously cited prior art does not teach the instantly claimed combination of limitations. In response to the amendments, the rejections have been altered to rely on Sandwall which teaches a tether that is foldable with a ring loop in order to retain a fastener. It would have been obvious to employ such a retention tether in Yang in order to avoid losing the fasteners. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2001/0048860

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723